DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10:
The claim recites the limitation "the outer portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected due to its dependence on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2012/005007 to Nakai et al. (Nakai)(see English language machine translation attached) in view of WIPO patent document WO 2004/111456 to Sawai et al. (Sawai) (see English language machine translation attached).
Regarding claim 1:
Nakai discloses:
A high-pressure scroll compressor (figure 1-3) comprising: 
a main body (1); 
a fixed scroll (12) fixed inside the main body (1) and comprising a discharge port (18) through which a high-pressure refrigerant is discharged (see attached English language machine translation page 4 ¶8); 
an orbiting scroll (13) engaged with the fixed scroll (12) to perform a relative orbiting motion (translation page 4 ¶7), and forming a compression chamber (15) with the fixed scroll (12); 
a main frame (11) fixed inside the main body (1) so as to be located under the orbiting scroll (13) and comprising a back pressure chamber (29) filled with an intermediate-pressure refrigerant (translation page 5 ¶4); 
a back pressure hole (see figure 1 below, elements A and B) provided in the orbiting scroll (13) and provided to allow the compression chamber (15) to communicate with the back pressure chamber (see elements A and B which are in communication with the pressure chamber 15 and 29); 
a bypass portion (68) provided in plural on an upper surface (top of 12) of the fixed scroll (12) and configured to selectively bypass the refrigerant of the compression chamber (15) to a space (31) inside the main body (1).

Nakai fails to disclose:
A back pressure chamber discharge portion configured to selectively discharge the refrigerant of the back pressure chamber to the space inside the main body.  

Sawai teaches:
	A high pressure scroll compressor (figure 1) that includes a fixed scroll (4) and orbiting scroll (5). Further, the compressor includes a back pressure chamber (12) and a back pressure hole (13) that communicates between the compression chamber (8) and the back pressure chamber. Further, the compressor includes a back pressure chamber discharge portion (back pressure chamber discharge valve 20 and the surrounding bore/ back pressure chamber discharge flow path in the fixed scroll) configured to selectively discharge the refrigerant of the back pressure chamber to the space inside the main body (translation, page 4 ¶5). The back pressure chamber discharge portion (20) allows for the equalization of pressure between chambers 12 and 9 and allows refrigerant to flow from the back pressure chamber (12) to the main body (space within the housing 1) via the suction space (9) and the compression space (8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakai to further include a back pressure chamber discharge portion (including the back pressure chamber discharge valve and  back pressure chamber discharge flow path) as taught by Sawai to allow refrigerant to flow into the compression space between the fixed and orbiting scroll and balance the pressure between the back space and the suction space (Sawai, translation, page 4 ¶5).

    PNG
    media_image1.png
    834
    1504
    media_image1.png
    Greyscale

Figure 1 - figure 2 of Nakai, annotated by the examiner
Regarding claim 2:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Sawai:
The high-pressure scroll compressor of claim 1, wherein 
the back pressure chamber discharge portion (see the back pressure chamber discharge portion of Sawai incorporated into Nakai) comprises a back pressure chamber discharge flow path (see the back pressure chamber discharge flow path of Sawai incorporated into Nakai) provided in the fixed scroll (12, see location of the back pressure chamber discharge flow path surrounding the back pressure chamber discharge valve 20 of Sawai incorporated into Nakai) to discharge the refrigerant inside the back pressure chamber into the space (discharges refrigerant into from the back pressure chamber into the space through the suction 17 and the compression chamber in the same manner disclosed in Sawai) inside the main body (1), and a back pressure chamber discharge valve (see the back pressure chamber discharge valve 20 of Sawai incorporated into Nakai) configured to selectively open and close the back pressure chamber discharge flow path (inherent function of the valve but also taught by Sawai in translation, page 4 ¶5 which was incorporated into Nakai).  

Regarding claim 3:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Sawai:
The high-pressure scroll compressor of claim 2, wherein 
the back pressure chamber discharge flow path (see the back pressure chamber discharge flow path of Sawai incorporated into Nakai) is provided to pass through (see Sawai which shows the back pressure chamber discharge flow path that surrounds valve 20 arranged in the fixed scroll 4) the fixed scroll (12) from an outer portion of the upper surface (the back pressure chamber discharge flow path extends from the outer portion of the upper surface of the fixed scroll 4 in Sawai and would be incorporated into Nakai accordingly) of the fixed scroll (12) to the back pressure chamber (Sawai indicated on page 4 ¶5 that the valve 20 and the back pressure chamber discharge flow path extend/communicate with the back pressure chamber).  

Regarding claim 4:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Sawai:
The high-pressure scroll compressor of claim 3, wherein the back pressure chamber discharge valve (see the back pressure chamber discharge valve 20 of Sawai incorporated into Nakai) is provided on the outer portion of the upper surface of the fixed scroll (the back pressure chamber discharge valve 20 as part of the greater back pressure chamber discharge flow path is provided on the upper surface of the fixed scroll 4 in Sawai and would be incorporated into Nakai accordingly).  


Regarding claim 8:
Nakai discloses:
The high-pressure scroll compressor of claim 1, wherein 
the back pressure hole (see figure 1 above, elements A and D) comprises a first back pressure hole (element A) provided to allow the compression chamber (15) to communicate with the back pressure chamber (29), and a second back pressure hole (see figure 1 above, element D) provided to allow a back pressure groove (under the broadest reasonable interpretation, the back pressure groove could be considered element C in figure 1 above which is a groove in the scroll  of 12), which is provided in the fixed scroll (12), to communicate with the first back pressure hole (element A).  

Regarding claim 9:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 above by Nakai and Sawai.

Regarding claim 10:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Sawai:
The high-pressure scroll compressor of claim 9, wherein 
the back pressure chamber discharge flow path (see the back pressure chamber discharge flow path of Sawai incorporated into Nakai) is provided to pass through (see Sawai which shows the back pressure chamber discharge flow path that surrounds valve 20 arranged in the fixed scroll 4) the fixed scroll (12) so as to communicate with the back pressure groove (Sawai indicated on page 4 ¶5 that the valve 20 and the back pressure chamber discharge flow path extend/communicate with the back pressure chamber) at the outer portion of the upper surface (the back pressure chamber discharge flow path extends from the outer portion of the upper surface of the fixed scroll 4 in Sawai and would be incorporated into Nakai accordingly) of the fixed scroll (12), and the second back pressure hole (see figure 1 above, element D) periodically communicates with the back pressure groove according to the orbiting motion of the orbiting scroll (13)(inherent, since the flow of refrigerant through the second back pressure hole D is dependent on the orbiting motion of the orbiting scroll since the pressure differential between the back pressure chamber and the suction space (this pressure differential results in the opening/closing of the valve and the communication through the second back pressure hole) is based on the motion of the orbiting scroll).  

Regarding claim 11:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 4 above by Nakai and Sawai.

Regarding claim 12:
Nakai discloses:
The high-pressure scroll compressor of claim 1, wherein 
in response to an internal pressure of the back pressure chamber being greater than a pressure of the refrigerant discharged to the discharge port (function of the back pressure chamber discharge flow path/valve 20 of Sawai incorporated into Nakai; Sawai teaches on page 4 ¶5 that the valve 20 is used to keep the pressure of the back pressure chamber close in pressure to the suction port), the back pressure chamber maintains the internal pressure of the back pressure chamber to be less than the pressure of the refrigerant discharged to the discharge port by discharging the refrigerant of the back pressure chamber to the space inside the main body (1)(inherent, as taught on page 4 ¶5 of Sawai, by maintaining the pressure to levels close to the suction port it will be less than the pressure of the refrigerant in the space within the main body since the refrigerant at this location has the pressure at the outlet of the compressor).  

Regarding claim 13:
Nakai discloses:
The high-pressure scroll compressor of claim 12, wherein 
by maintaining the internal pressure of the back pressure chamber to be less than the pressure of the refrigerant discharged to the discharge port (inherent, as taught on page 4 ¶5 of Sawai, by maintaining the pressure to levels close to the suction port it will be less than the pressure of the refrigerant in the space within the main body since the refrigerant at this location has the pressure at the outlet of the compressor), the back pressure chamber discharge portion prevents a part of the refrigerant discharged from the discharge port from flowing into the back pressure chamber through the back pressure hole (the back pressure chamber discharge valve 20 prevents the refrigerant from the discharge port from flowing back into the back pressure chamber by preventing flow of refrigerant from the suction chamber (suction chamber is in fluid communication with the compression chamber and the discharge port) from flowing into the back pressure chamber as taught on page 4 ¶5 of Sawai which has been incorporated into Nakai).  

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2012/005007 to Nakai et al. (Nakai)(see English language machine translation attached) in view of Japanese patent document JP 2008-138644 to Matsunaga et al. (Matsunaga) (see attached English language machine translation).
Regarding claim 1:
Nakai discloses:
A high-pressure scroll compressor (figure 1-3) comprising: 
a main body (1); 
a fixed scroll (12) fixed inside the main body (1) and comprising a discharge port (18) through which a high-pressure refrigerant is discharged (see attached English language machine translation page 4 ¶8); 
an orbiting scroll (13) engaged with the fixed scroll (12) to perform a relative orbiting motion (translation page 4 ¶7), and forming a compression chamber (15) with the fixed scroll (12); 
a main frame (11) fixed inside the main body (1) so as to be located under the orbiting scroll (13) and comprising a back pressure chamber (29) filled with an intermediate-pressure refrigerant (translation page 5 ¶4); 
a back pressure hole (see figure 1 below, elements A and B) provided in the orbiting scroll (13) and provided to allow the compression chamber (15) to communicate with the back pressure chamber (see elements A and B which are in communication with the pressure chamber 15 and 29); 
a bypass portion (68) provided in plural on an upper surface (top of 12) of the fixed scroll (12) and configured to selectively bypass the refrigerant of the compression chamber (15) to a space (31) inside the main body (1).

Nakai fails to disclose:
A back pressure chamber discharge portion configured to selectively discharge the refrigerant of the back pressure chamber to the space inside the main body.  

Matsunaga teaches:
	A high pressure scroll compressor (figure 1-5) that includes a fixed scroll (11) and orbiting scroll (12). Further, the compressor includes a back pressure chamber (16) between the orbiting scroll (12) and a main frame (13). Further, the compressor includes a back pressure chamber discharge portion (back pressure chamber discharge valve 10a and the surrounding bore/ back pressure chamber discharge flow path 10e in the main frame 13) configured to selectively discharge the refrigerant of the back pressure chamber (16) to the space (25b) inside the main body (translation, ¶0033). The back pressure chamber discharge portion (10) allows for the equalization of pressure between chambers 16 and 25b (translation, ¶0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakai to further include a back pressure chamber discharge portion (including the back pressure chamber discharge valve 10a and  back pressure chamber discharge flow path 10e) as taught by Matsunaga to allow refrigerant to flow into the compression space between the fixed and orbiting scroll and balance the pressure between the back space chamber and the space (Matsunaga, translation, ¶0033).
Regarding claim 5:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Matsunaga:
The high-pressure scroll compressor of claim 1, wherein 
the back pressure chamber discharge portion comprises a back pressure chamber discharge flow path (see back pressure chamber discharge flow path 10e of Matsunaga incorporated into the main frame of Nakai) provided in the main frame to discharge the refrigerant inside the back pressure chamber into the space inside the main body (see the function of valve 10a described in ¶0033 of Matsunaga incorporated into the main frame of Nakai), and a back pressure chamber discharge valve (see the back pressure chamber discharge valve 10a of  Matsunaga incorporated into the main frame of Nakai) configured to selectively open and close the back pressure chamber discharge flow path (see ¶0033 of Matsunaga).  

Regarding claim 6:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Matsunaga:
The high-pressure scroll compressor of claim 5, wherein 
the back pressure chamber discharge flow path is provided to pass through the main frame from an outer portion of a lower surface of the main frame to the back pressure chamber (see back pressure chamber discharge flow path 10e of Matsunaga incorporated into the main frame of Nakai which extends from the top and bottom surfaces of the main frame in Matsunaga and would be incorporated into Nakai accordingly).  

Regarding claim 7:
All of the following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Nakai and Matsunaga:
The high-pressure scroll compressor of claim 6, wherein 
the back pressure chamber discharge valve is provided on the outer portion of the lower surface of the main frame (see back pressure chamber discharge valve 10a of Matsunaga incorporated into the main frame of Nakai which is located in the outer surface of the main frame 14 of Matsunaga and would be incorporated into Nakai accordingly).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746